UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6781



DOUGLAS J. DODSON, JR.,

                                            Petitioner - Appellant,

          versus


B. A. BLEDSOE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00067-sgw)


Submitted:   June 19, 2006                  Decided:   July 14, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas J. Dodson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Douglas J. Dodson, Jr., a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition and denying his motion for reconsideration.            We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Dodson v. Bledsoe, No. 7:06-cv-00067-sgw (W.D. Va. Jan.

26, 2006, and Feb. 14, 2006).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 2 -